         Case 4:16-cv-40136-TSH Document 85 Filed 07/18/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 PULLMAN ARMS INC.; GUNS and GEAR,
 LLC; PAPER CITY FIREARMS, LLC;
 GRRR! GEAR, INC.; and NATIONAL
 SHOOTING SPORTS FOUNDATION, INC.,

                               Plaintiffs,
                                                           CIVIL ACTION
                        v.                                 No. 4:16-cv-40136

 MAURA HEALEY, ATTORNEY GENERAL
 FOR THE COMMONWEALTH OF
 MASSACHUSETTS,

                               Defendant.


               DEFENDANT’S EMERGENCY MOTION TO QUASH
          SUBPOENAS FOR TESTIMONY ISSUED UNDER FED. R. CIV. P. 45
              TO FOUR MASSACHUSETTS POLICE DEPARTMENTS

       Pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Civ. P. 45(d)(3)(A) and (B), Defendant in

this matter, Maura Healey, Attorney General for the Commonwealth of Massachusetts, with the

assent of the Worcester Police Department, the Orange Police Department, the Agawam Police

Department, and the Holyoke Police Department, hereby moves to quash four subpoenas for

testimony issued by the Plaintiffs under Fed. R. Civ. P. 45 to those four police departments

(collectively “Police Departments”). None of the Police Departments is a party to this lawsuit.

       As grounds for this motion, the Attorney General states that the four subpoenas should be

quashed because they seek discovery on matters that are beyond the scope of the remaining

claims in this action, are not proportional to the needs of the case, and impose an undue burden

on the Attorney General and the Police Departments. More specifically, where this Court has

ruled that this case is limited to the application of the Enforcement Notice on Prohibited Assault



                                                 1
         Case 4:16-cv-40136-TSH Document 85 Filed 07/18/19 Page 2 of 3



Weapons (“Enforcement Notice”) to the firearms identified by the Plaintiffs in the Amended

Complaint, discovery that exceeds the scope of that inquiry is improper. Moreover, the Attorney

General has stated unequivocally through responses to interrogatories and requests for admission

that the firearms identified by the Plaintiffs in the Amended Complaint are not “copies or

duplicates” of enumerated assault weapons under the Massachusetts Assault Weapons Ban, G.L.

c. 140, §§ 121 and 131M, or the Enforcement Notice; thus, the testimony sought from the Police

Departments will not advance this case and will needlessly waste law enforcement resources.

       As grounds for the emergency, the Attorney General states that the subpoenas provided

less than two weeks’ notice of the Police Departments’ depositions, which are scheduled for July

23, 24, and 25, 2019. The Attorney General has asked the Plaintiffs to postpone the depositions

in light of this motion and has not received a response.



       WHEREFORE, the Attorney General, with the assent of the Worcester Police

Department, the Orange Police Department, the Agawam Police Department, and the Holyoke

Police Department, respectfully requests an order quashing the four subpoenas issued to the

Police Departments, together with such relief as is necessary to prevent the scheduled

depositions from going forward while this motion is pending.


                                              Respectfully submitted,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                               /s/ Elizabeth Kaplan
                                              Elizabeth Kaplan, BBO #568911
                                              Julia E. Kobick, BBO #680194
                                              Assistant Attorneys General
                                              Gary Klein, BBO #560769
                                              Special Assistant Attorney General

                                                 2
         Case 4:16-cv-40136-TSH Document 85 Filed 07/18/19 Page 3 of 3



                                             Office of the Attorney General
                                             One Ashburton Place, 20th Floor
                                             Boston, Massachusetts 02108
                                             (617) 963-2559
                                             elizabeth.kaplan@state.ma.us
                                             gary.klein@state.ma.us
                                             julia.kobick@state.ma.us

Date: July 18, 2019



                 CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(2)

       I certify that, on July 18, 2019, I conferred with David Kerrigan and Kristen Ragosta,
counsel for the plaintiffs, and they indicated that the plaintiffs oppose this motion.

                                                     /s/ Elizabeth Kaplan
                                                     Elizabeth Kaplan
                                                     Assistant Attorney General




                                CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically
to registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on July 18, 2019.

                                                     /s/ Elizabeth Kaplan
                                                     Elizabeth Kaplan
                                                     Assistant Attorney General




                                                3
